Exhibit 23.4 Rotterdam, 5 March 2010 Re: Consent FinLog B.V. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Forms S-8 (File No. 333-61895 and File No. 333-55970) and Forms S-3 (File No. 333-140968, File No. 333-140969 and File No. 333-140974) of our report dated February 20, 2009 relating to the financial statements for consolidation purposes of FinLog B.V., which appears in this Form 10-K of Ampal – American Israel Corporation. Yours faithfully, MAZARS PAARDEKOOPER HOFFMAN ACCOUNTANTS N.V. O.
